                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
                                                         Civil Case No.
 MENACHEM COHEN,

                                          Plaintiff,     COMPLAINT FOR VIOLATIONS OF
                                                         THE FAIR CREDIT REPORTING ACT
                         vs.

 EXPERIAN INFORMATION SOLUTIONS,
 INC., and TRANS UNION, LLC,
                                                         JURY TRIAL DEMANDED
                                       Defendants.


       Plaintiff Menachem Cohen (“Plaintiff”) brings this action against defendants Experian

Information Solutions, Inc. (“Experian”), and Trans Union, LLC (“TransUnion”) (collectively,

“Defendants”), and alleges, based upon Plaintiff’s personal knowledge, the investigation of

counsel, and information and belief, as follows:

                                            INTRODUCTION

       1.      One of the most well-known, grievous, and prevalent inaccuracies that occur in the

consumer reporting industry is known as a “mixed file.”

       2.      A mixed file is a consumer report wherein some or all of the information pertains

to an individual other than the subject of the report.

       3.      One of the main causes of mixed files is the failure of a consumer reporting agency

(a “CRA”) to use full identifying information to match records to the personal identifiers of a

consumer who is the subject of its reporting.

                                             PARTIES
       4.      Plaintiff is a natural person who resides in Brooklyn, NY, and qualifies as a

“consumer” as defined and protected by the Fair Credit Reporting Act (“FCRA”).
       5.      Defendant Experian is a foreign corporation that regularly conducts business in this

District. Experian qualifies as a “consumer reporting agency” or a “CRA” under the FCRA. 15

U.S.C. §1681(f). Experian can be served at its principle place of business, located at 475 Anton

Blvd, Costa Mesa, CA 92626.

       6.      Defendant TransUnion is an Illinois corporation that regularly conducts business in

this district. TransUnion also qualifies as a “consumer reporting agency” under the FCRA. 15

U.S.C. §1681(f). TransUnion can be served at its registered agent, Prentice Hall Corporation, at

801 Adlai Stevenson Drive, Springfield, IL 62703.

                                 JURISDICTION AND VENUE
       7.      This Court has federal question jurisdiction under the FCRA, 15 U.S.C. §1681p,

and 28 U.S.C. § 1331.

       8.      Venue is proper in this judicial district under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

       9.      Defendants purposefully avail themselves of the protections of New York law by

regularly transacting business within the state and directing business at the state. Therefore,

personal jurisdiction is established.

                                    STATEMENT OF FACTS
       10.     This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681e(b) and 1681g of the FCRA.

       11.     Defendant Experian has been selling consumer background reports (commonly

called “credit reports”) about Plaintiff containing the credit and personal information belonging to

a completely different person.




                                                  2
        12.    Defendant TransUnion has similarly been selling consumer background reports, or

credit reports, about Plaintiff containing the credit and personal information belonging to a

completely different person.

        13.    The mixed file in this case was not a fluke. Rather, it was caused by Defendants’

failure to devise, implement, and follow reasonable procedures to ensure the maximum possible

accuracy of the information contained on Plaintiff’s credit report.

        14.    Defendant TransUnion has also sold a credit report about Plaintiff which was the

basis of a credit denial wherein the creditor was unable to verify Plaintiff’s identity.

        15.    TransUnion failed to respond to Plaintiff’s inquiries regarding its inability to verify

his identity or supply Plaintiff with the reason for that failure. TransUnion also failed to supply

Plaintiff with the report that served as the basis for this credit denial in violation of the FCRA.

        16.    Similarly, Experian sold at least one consumer report that contained the credit

information that belonged to another person. This information led to a denial of his application

for credit.

        17.    Defendants’ standard practice is to use only partial matching information, and not

full identifying information in preparing consumer reports. For instance, Experian does not require

a match to full identifying information (such as full last name and first name; middle initial; full

street address; zip code; year of birth; any generational designation; and social security number)

before preparing a report that it attributes to a particular consumer and sells about that consumer.

These mismatches are obvious from the face of the reports.

        18.    Moreover, Defendants employ policies and procedures that do not requires the use

of complete number of identifiers, or even a precise first and last name, which contributes to the

mixed file phenomenon.



                                                  3
          19.   Defendants employ these loose matching procedures in order to maximize the

number of reports which contain information, accurate or not. Defendants intentionally employ

procedures that maximize the likelihood of a match between any inquiry and some data in its

database about one or more consumers, purposefully prioritizing quantity of matches over

accuracy of matches.

          20.   Defendants’ reporting of inaccurate information is not accidental, nor a result of

simple negligence, but a result of deliberately designed policies and procedures.

                       Plaintiff is Denied Credit Due to the Mixed File by Experian

          21.   Plaintiff is an American citizen who lived in Israel until 2019, when he returned to

America to pursue his studies.

          22.   Plaintiff’s name is a common Jewish name and is widely used amongst Jewish

people.

          23.   When he arrived in America, Plaintiff opened a checking account with Bank of

America.

          24.   On or about February 02, 2021, Plaintiff tried to obtain credit from non-defendant

American Express (“Amex”) and was denied.

          25.   Plaintiff then obtained a copy of his Experian credit and discovered a Bank of

America account that was opened in October 2020 that did not belong to him.

          26.   On March 9, 2021, Plaintiff called Bank of America to learn more information

about the account that appeared on his Experian report.

          27.   Plaintiff spoke with a representative of Bank of America’s fraud department. The

representative confirmed that the only accounts associated with Plaintiff was the checking account

opened in 2019.



                                                 4
       28.     On March 11, 2021, Plaintiff sent a dispute letter to Experian by certified mail

explaining that another person’s information was erroneously included on his credit report and

asking Experian to delete the inaccurate information.

       29.     As of June 24, 2021, Experian is still reporting the inaccurate Bank of America

account, personal information, and Plaintiff’s credit report remains uncorrected.

              Plaintiff is Denied Credit Due to TransUnion’s Inability to Verify His Identity

       30.     On February 14, 2021, Plaintiff applied for a credit card with non-defendant Wells

Fargo and was denied. That denial stated that Wells Fargo was unable to authenticate his identity

based on a credit report obtained from defendant TransUnion.

       31.     On March 11, 2021, Plaintiff sent a letter to TransUnion by certified mail asking

TransUnion to explain why it could not verify his identity in the credit report supplied to Wells

Fargo, which was the basis of his recent Wells Fargo credit denial. Plaintiff also asked TransUnion

to supply him with his complete credit report.

       32.     TransUnion failed to reply to Plaintiff’s dispute or supply him with a copy if his

credit report. As of the date of the filing of this complaint, TransUnion has still not supplied

Plaintiff with a copy of his credit report and an explanation as to why his identity could not be

verified in the report it sold Wells Fargo.

       33.     Plaintiff spent nearly twelve (12) hours contacting his bank to figure out why the

Bank of America account was reporting and then trying to learn how to dispute and ultimately

dispute with the CRAs.

       34.     Plaintiff has been forced to deal with the aggravation and humiliation of not being

able to obtain a credit which has caused him sleepless nights. Accordingly, Plaintiff is entitled to

damages.


                                                 5
                                      FIRST CAUSE OF ACTION

                Against Defendants for Violations of 15 U.S.C. §1681e(b) and §1681i
          35.     Plaintiff repeats and realleges the above allegations as if set forth in full herein.

          36.     Under 15 U.S.C. §1681e(b) of the FCRA, Defendants are liable to Plaintiff for

negligently and willfully failing to follow reasonable procedures to ensure the maximum possible

accuracy of the information concerning the individual about whom a consumer report relates, in

violation of 15 U.S.C. §1681e(b). Specifically, Defendants failed to follow reasonable procedures

to assure maximum possible accuracy by using faulty matching criteria which permitted consumer

credit information which do not pertain to Plaintiff to nonetheless appear on the Plaintiff’s credit

report.

          37.     Under 15 U.S.C. §1681i of the FCRA, Defendants are liable to Plaintiff for

negligently and willfully failing to conduct a reasonable reinvestigation to determine whether

disputed information is inaccurate.

          38.     Plaintiff is thus entitled to actual damages, statutory damages, punitive damages,

attorney’s fees, and costs.

                                     SECOND CAUSE OF ACTION

                      Against TransUnion for Violations of 15 U.S.C. §1681g
          39.     Plaintiff repeats and realleges the above allegations, specifically paragraphs 23-24,

as if set forth in full herein.

          40.     15 U.S.C. §1681g obligates credit reporting agencies to supply consumers with all

the information on their file at the time they make that request, including the source of that

information.




                                                     6
       41.      TransUnion is liable to Plaintiff under §1681g for failing to provide Plaintiff with

his credit report and all of the information that that was the basis of TransUnion’s inability to verify

his identity in response to Wells Fargo’s inquiry.

       42.      Plaintiff is thus entitled to actual damages, statutory damages, punitive damages,

attorney’s fees, and costs.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       1.       Awarding Plaintiff actual monetary damages for a negligent violation under

§1681o;

       2.       Awarding Plaintiff statutory damages for a willful violation under §1681n;

       3.       Awarding Plaintiff punitive damages under §1681n(a)(2);

       4.       Awarding attorneys’ fees, costs under §1681n & o; and

       5.       Awarding post-judgment interest and such other relief as this Court may deem just

and proper.

                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: June 28, 2021                                  Respectfully submitted,

                                                       COHEN & MIZRAHI LLP

                                                       /s/ Shlomit Buchinsky
                                                       Shlomit Buchinsky
                                                       300 Cadman Plaza West, 12th Floor
                                                       Brooklyn, New York 11201
                                                       Telephone: (929) 575-4175
                                                       Fax: (929) 575-4195
                                                       sbuchinsky@cmlattorneys.com

                                                       Attorneys for Plaintiff


                                                   7
